Title: From John Adams to John Jay, 25 January 1787
From: Adams, John
To: Jay, John


     
      Private
      My Dear Friend
      London Jan. 25. 1787.
     
     I wrote you Yesterday, in your Ministerial Capacity as well as mine, my ulltimate Determination to revisit my Country, this time twelve months.— I now write you this private Letter to intreat you as a Friend, to promote in every Way in your Power, an Arrangement as early as possible, by which I may be permitted to return, with Decorum.— It is not from a desire to stimulate any Body to vote for a new Commission to be sent me to this Court, which may for what I know be Suspected by Some, but from a sincere and unalterable Resolution to come home in all Events, that I have taken this measure thus early.— It would hurt me to come home in disobedience

but in all Events I will come home. if Congress should send me a new Commission I shall certainly return it, unaccepted.— this is between you and me, and not intended to offend the Feelings of any Man whatever.— My Northern Friends, may wish me to remain longer in Europe, but I must be excused.
     I Shall compleat, with submission to Providence, my ten Years in Europe, and then go home.
     My Family joins with me, in affectionate Compliments to you and yours. a Year will soon come about, and then or soon after, I may have to Pleasure of kissing your hand. meantime I am / with every sentiment of Esteem and / Regard your Friend & humble Servant
     
      John Adams.
     
    